DEL SOLE, Judge,
concurring:
I join the majority in its affirmance of the trial court’s finding that the physical therapy charges are recoverable against the no-fault carrier. Further, I concur in the result reached in reversing the trial court on the issue of counsel fees under the no-fault act. However, I write separately to express my view that the test of recoverability of counsel fees based upon 40 P.S. § 1009.107(3) does not require a showing of bad faith on the part of the carrier to make it responsible for counsel fees, only that its action in denying benefits was unreasonable. I agree with the majority opinion that the actions of the carrier in this case in denying the payment of benefits were not unreasonable and therefore concur in the result that counsel fees are not recoverable herein.